CANTY, J.
(dissenting). I cannot concur in the foregoing opinion. It is true that there are many cases where, as between residents of, or persons in, this state, a court of equity can compel a conveyance of real estate situated in some other state, and can compel or enjoin the performance of some other act as to the same. But this jurisdiction should not be exercised where it is as likely to prove abortive as it is in the class of cases to which the present case belongs. In nine cases out of ten, it will result in a waste of time and energy, and bring the authority of the courts of this state into contempt, to try to seize, in this indirect manner, real estate situated in other states, to be applied, through assignment proceedings here, to the payment of the debts of the insolvent. There is such an almost universal and total want of comity between the states in this respect that the courts of the state where the land is situated will aid every creditor who can dodge the jurisdiction of our courts over his person to appropriate the land to the payment of his individual debt. When the action in this state is brought, and even when it is tried, it is impossible to tell whether the court has corralled all the creditors or not, and it will usually -turn out that it has not, but that some have escaped, who will seize the land in the state where it is situated, *349and set the court of this state at defiance. No case has been cited sustaining any such an action as this. The case of Chafee v. Fourth Nat. Bank, 71 Me. 514, was very different. There the action was brought in the court of the state where the land is situated, and was not, as is this case, an attempt to cut that court out of its jurisdiction. But even that case recognizes a comity which, so far as I can ascertain, no other court has recognized. That such comity should universally exist, will not justify the holding of the majority in this case.